EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended August 21, 2009 August 21, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.8% 0.6% -8.9% Class B Units 0.8% 0.5% -9.3% Legacy 1 Class Units2 0.8% 0.6% -3.5% Legacy 2 Class Units2 0.8% 0.7% -3.6% GAM 1 Class Units2 1.1% 0.6% -2.2% GAM 2 Class Units2 1.1% 0.6% 2.3% GAM 3 Class Units2 1.0% 0.5% -3.2% S&P 500 Total Return Index3 2.3% 4.1% 15.5% Barclays Capital U.S. Long Government Index3 0.2% -0.4% -11.2% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Soybean markets rallied last week as a result of increased Chinese demand and weakness in the U.S. dollar.In the wheat markets, prices declined because of strong supply forecasts caused by optimal weather in the Midwestern U.S. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies:The U.S. dollar fell against most currencies last week as a result of increased investor risk appetite.Improving economic data and a rally in equities were the drivers behind the improvement in investor confidence. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Crude oil rose to a 10-month high last week following strong gains in North American and European equity markets.A large unexpected decline in U.S. crude oil inventories also played a role in moving prices higher.Natural gas prices declined sharply as hurricane activity veered away from energy facilities in the Gulf of Mexico. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Equities:Equity markets rallied this week in response to signs that the global recession may be ending.Comments made by Federal Reserve Chairman, Ben Bernanke, stating that U.S. growth prospects looked promising also supported equity prices. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
